Order, entered on October 8,1963, unanimously affirmed, subject to the following conditions, without costs to either party: (1) the parties shall stipulate the defendant-appellant (appellant) is immune from process while in the State of New York in connection with the hearing in the instant ease (Thermoid Co. v. Fabel, 4 N Y 2d 494; Petrova v. Roberts, 245 N. Y. 518; New England Ind. v. Margiotti, 270 App. Div. 488, affd. 296 N. Y. 722); and (2) such appearance does not and shall not constitute a general appearance and submission by appellant of personal jurisdiction to the courts of New York State. In the event the parties do not so stipulate within 10 days, then appellant may renew this motion, provided he establishes that he no longer comes to New York and that his out-of-State deposition would be usable under subdivision 3 of rule 3117 of the Civil Practice Law and Rules. Settle order on notice. Concur — Breitel, J. P., Valente, McNally, Stevens and Eager, JJ.